Citation Nr: 0208694	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2001) for a period of 
hospitalization commencing on August 4, 1997.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel
INTRODUCTION

The veteran had active service from June 1962 to March 1964.  

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California.  The RO denied entitlement to 
service connection for skin cancer.

In March 1998 the RO denied entitlement to a temporary total 
evaluation pursuant to the provisions of 38 C.F.R. § 4.29.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1998, a transcript of which has been 
associated with the claims file.  The veteran withdrew his 
request for an additional hearing before a Member of the 
Board.  

In February 1999 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a dermatological 
disorder to include squamous cell carcinoma of the skin, and 
remanded the claim of entitlement to a temporary total 
evaluation based on hospitalization pursuant to the criteria 
of 38 C.F.R. § 4.29 to the RO for further development and 
adjudicative actions.

In May 2000 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review


FINDINGS OF FACT

1.  The veteran was hospitalized by VA on August 4, 1997 for 
treatment of major depression and substance abuse, two non-
service connected disabilities; and he was discharged on 
August 17, 1997. 



2.  The veteran was not hospitalized for a period in excess 
of 21 days for treatment of a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
pursuant to 38 C.F.R. § 4.29, based on period of VA 
hospitalization beginning on August 4, 1997 have not been 
met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1997, the veteran filed a claim of entitlement to a 
temporary total evaluation based on hospital treatment in 
excess of 21 days for a service-connected disability pursuant 
to 38 C.F.R. § 4.29.

VA medical records from the West Los Angeles Medical Center 
dated from August 4, 1997 to August 17, 1997 show that the 
veteran was transferred to the domiciliary on August 7, 1997 
for control of his diabetes and evaluation and treatment of 
torn ligaments in his knees, lack of stable income, panic 
disorder, and lack of housing.  His diabetes was treated with 
an increase in medication.  

In June 1998, the veteran testified before a local Hearing 
Officer.  He stated that he was hospitalized on August 4, but 
not for his service-connected diabetes; however he remained 
hospitalized due to his diabetes.  

Associated with the claims file is a VA examination reported 
dated in May 2000.  The report shows that the veteran was 
admitted to the VA Medical Center on August 4, 1997.  He was 
an in-patient until his discharge on August 17, 1997, 
slightly less than two weeks.  

Although his discharge diagnosis from the admission does show 
an Axis III diagnosis of Diabetes Mellitus, type II, the 
primary reason for the admission was his recurrent major 
depression and substance abuse problems.  Under history of 
present illness, it is noted that the he was admitted for 
"control of diabetes mellitus and evaluation of torn 
ligaments in his knees, for lack of stable income, panic 
disorder and for lack of housing."  

Reasons for ongoing care are noted in the paragraph above, 
and it appears from review of the hospital stay that all 
issues were addressed during admission with the exception of 
panic disorder.  

The records do document progress during that admission in 
lowering the veteran's hemoglobin AIC levels.  The examiner 
opined that it was not likely that the admission was 
necessitated by any urgent need to lower the veteran's 
problems.  

Service connection has been granted for diabetes mellitus, 
rated as 20 percent disabling.


Criteria

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2001).

Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).


The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, statement and supplemental statements 
of the case and associated correspondence issued since the 
veteran filed his claim.  The above documentation in the 
aggregate has informed the veteran of the rationale for the 
denial of his claim.  Furthermore, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claim under the new law by the 
RO would only serve to further delay resolution of the his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

Temporary Total Evaluation

The record reflects that the veteran was initially 
hospitalized by VA on August 4, 1997, for treatment of 
recurrent major depression and substance abuse, nonservice-
connected disabilities.  

On August 7, 1997, the veteran was transferred to the 
domiciliary for control of his diabetes and evaluation and 
treatment of torn ligaments in his knees, lack of stable 
income, panic disorder, and lack of housing.  He is service 
connected for diabetes mellitus.  His diabetes was controlled 
with medication.  His overall hospitalization was less than 
two weeks.  His treatment of his diabetes was approximately 
ten (10) days.  

The veteran's service-connected disability did not require 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days pursuant to 38 C.F.R. § 4.29 
(2001).  The initial treatment at the West Los Angeles 
Medical Center was recurrent major depression and substance 
abuse, which are not service-connected.

It is the Board's judgment that the veteran's VA 
hospitalization beginning on August 4, 1997, did not meet the 
more than 21 day requirement for treatment of a service-
connected disability pursuant to 38 C.F.R. § 4.29 (2001).  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 for the period of VA hospitalization at 
issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a temporary total evaluation.  See Gilbert, 
supra.


ORDER

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29, for a period of 
hospitalization commencing on August 4, 1997 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

